Citation Nr: 0830118	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic low back condition.

2.  Entitlement to an increased disability rating for 
service-connected arthritis left knee with chondromalacia 
currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected arthritis right knee with chondromalacia 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to June 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his October 2005 Form 9, the veteran requested a hearing 
at a local VA office before a member of the Board.  A hearing 
was scheduled for July 2008.  However, the veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the veteran attempted to show good cause for his failure 
to appear, the Board will consider the veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, in the February 2004 rating decision, 
the RO appears to have reopened the veteran's claim for 
service connection for a chronic low back condition, which 
was previously denied by the RO in August 1993, and denied 
that claim on the merits.  However, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for a chronic low back condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter and to afford him a thorough and contemporaneous VA 
examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that failure by BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a), which 
requires VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
veteran has been adequately notified in connection with his 
application to reopen his claim for service connection for a 
chronic low back condition.  In this regard, the record 
contains a letter dated in July 2003, which indicated what 
the evidence must show to establish a claim for service 
connection.  However, the letter did not notify the veteran 
that new and material evidence was required to reopen the 
claim or what constituted new and material evidence.  The 
Court has indicated that such specific notice is required to 
comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Moreover, the Board notes that the July 2003 letter did not 
specifically inform the veteran of the reasons his previous 
claim for service connection for a chronic low back condition 
was denied, nor what type of evidence would be necessary to 
substantiate such a claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (VA must look at the bases for the denial in 
the prior decision and to respond with notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial).

Furthermore, the veteran indicates in his May 2003 claim that 
he was claiming entitlement to service connection for chronic 
low back pain as secondary to his service-connected right and 
left knee arthritis with chondromalacia.  However, the July 
2003 letter failed to provide the veteran with the evidence 
and information necessary to substantiate a secondary 
service-connection claim. 

In addition, the veteran has not been provided with all of 
the laws and regulations pertinent to his application to 
reopen his claim for service connection for a chronic low 
back condition.  In particular, the Board notes that the 
August 2005 statement of the case (SOC), the September 2005 
supplemental statement of the case (SSOC) and the December 
2005 SSOC did not contain the laws and regulations pertaining 
to new and material evidence or secondary service connection, 
namely, 38 C.F.R. §§ 3.310 and 3.156(a).

With regard to the veteran's claim for an increased rating 
for his left and right knee arthritis with chondromalacia, 
the Board observes that the veteran was last afforded a VA 
examination in August 2003.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2007).  In an August 2008 statement, the veteran's 
representative asserted that the veteran's bilateral knee 
disability had gotten worse.  Furthermore, the Board notes 
that a January 2008 Development Worksheet from the RO states 
that because the last VA examination was in 2003, a new VA 
examination was needed; however no such examination was 
scheduled.  Therefore, a remand for another VA examination is 
necessary for the veteran's claim for an increased rating for 
his left and right knee arthritis with chondromalacia.  See 
38 C.F.R. § 3.327(a).

In addition, the veteran is currently rated under Diagnostic 
Code 5257, which involves recurrent subluxation or lateral 
instability of the knee.  However, at the veteran's August 
2003 VA examination, it was noted that the veteran's 
chondromalacia had advanced to moderate osteoarthritis 
involving the patellofemoral joints as well as the medial and 
lateral femoral compartments of both knee joints.  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 (instability 
of the knee) and 5003 (arthritis) does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  Therefore, 
in evaluating the veteran's current knee condition, the RO 
should consider whether a separate evaluation for left and 
right knee arthritis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter in connection with his application 
to reopen his claim for service connection 
for a chronic low back condition.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The veteran should 
be provided with the definition of new and 
material evidence in effect as of August 
29, 2001, as well as informed as to what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran should also be provided with the 
information and evidence that is necessary 
to establish a secondary service 
connection claim. 

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
left and right knee arthritis with 
chondromalacia.  The claims file should be 
made available for the examiner(s) to 
review.  The examiner(s) should review all 
pertinent records associated with the 
claims file and comment on the severity of 
the veteran's above-named condition.  

The examination should include full range 
of motion testing, in degrees, for flexion 
and extension, and any other tests 
considered necessary by the examiner.  In 
testing range of motion, the examiner 
should note if the veteran has any 
additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion, and should specifically 
quantify any additional limitation of 
motion found.  Any instability or 
arthritis in the veteran's left and right 
knee should be noted.  If instability is 
found, the examiner should comment on the 
severity of that limitation as slight, 
moderate or severe.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the current version of 38 C.F.R. 
§§ 3.310 and 3.156(a), which has been in 
effect from August 29, 2001, and which is 
the version relevant to the claim in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




